IN THE COURT OF APPEALS OF IOWA

                                   No. 13-2081
                              Filed August 13, 2014


STATE OF IOWA,
     Plaintiff-Appellee,

vs.

CLAYTON DOYLE MILLER,
     Defendant-Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Story County, Steven P. Van

Marel, District Associate Judge.



      Clayton Doyle Miller appeals from the sentence imposed upon his plea of

guilty to operating while intoxicated, third offense. AFFIRMED.



      Mark C. Smith, State Appellate Defender, and Robert P. Ranschau,

Assistant Appellate Defender, for appellant.

      Thomas J. Miller, Attorney General, Heather R. Quick, Assistant Attorney

General, Stephen Holmes, County Attorney, and Shean Fletchall and Tiffany

Meredith, Assistant County Attorneys, for appellee.



      Considered by Potterfield, P.J., and Tabor and Mullins, JJ.
                                           2


POTTERFIELD, P.J.

          Clayton Doyle Miller appeals the sentence imposed after his guilty plea for

operating while intoxicated (OWI), third offense, in violation of Iowa Code section

321J.2 (2013). He argues the district court abused its discretion when it imposed

a term of incarceration not to exceed five years rather than sentencing him to the

OWI continuum allowing him to reside in a treatment facility rather than prison.

Finding no abuse of discretion in the district court’s sentencing decision, we

affirm.

I. Background Facts and Proceedings.

          Miller pleaded guilty to OWI, third offense, and a presentence investigation

(PSI) was completed.          The PSI report indicates that an “OWI Continuum

Worksheet” assessment suggested Miller was a candidate for the OWI

continuum program; however, the investigator recommended Miller be sentenced

to a five-year prison term:

          Based on the defendant’s previous criminal history and his
          continued use of alcohol, minimization of usage and community
          safety being at risk; the writer finds that the defendant is not an
          appropriate candidate for placement in the OWl Program. The
          defendant should be sentenced directly to prison for the following
          reasons: The defendant was sentenced to Curt Forbes to seek
          treatment on 02/25/2008. He was revoked on 10/2/2009. The
          defendant was sentenced to the Curt Forbes to seek treatment on
          08/07/2009 for Cause Numbers OWCR040121 and OWCR042249.
          The defendant has been given opportunities for rehabilitation and
          continues to make choices that are not pro-social and place the
          community at risk.

(Emphasis added).

          The court imposed a five-year term of incarceration, observing Miller had a

long history of alcohol-related offenses and previous involvement with the OWI
                                          3


offender program, yet he continued to put the public at risk by drinking and

driving.

       Dissatisfied with the court’s decision to incarcerate him rather than place

him in a residential treatment program, Miller now appeals.

II. Standard of Review

       We review sentences imposed in criminal cases for correction of errors at

law. State v. Formaro, 638 N.W.2d 720, 724 (Iowa 2002). We will not disturb the

district court’s decision unless there has been an abuse of discretion.           Id.

“Sentencing decisions of the district court are cloaked with a strong presumption

in their favor.” State v. Thomas, 547 N.W.2d 223, 225 (Iowa 1996). Abuse of

discretion is found when the sentencing court imposes a sentence for reasons

that are untenable or clearly unreasonable. Id.

III. Discussion

       Miller alleges the district court abused its discretion when it imposed the

five-year sentence of incarceration instead of placing him in the OWI offender

program. Miller argues that he and society both would benefit more from his

placement in a treatment facility rather than prison.        The court imposed a

sentence recommended by the PSI report, which was within statutory limits. See

Iowa Code § 321J.2(2)(c). This sentencing decision is neither unreasonable nor

untenable. See Formaro, 638 N.W.2d at 724 (noting that the decision to impose

a particular sentence within the statutory limits is strongly presumed to be

reasonable). The court clearly laid out its rationale for the sentence stating,

       [Y]ou have a very long history of alcohol-related offenses, including
       multiple OWI’s, and you have been to OWI offender program
       before, yet you continue to drink to the point of intoxication, get in a
                                            4


          vehicle, and drive. . . . I cannot see that any kind of probation here
          is appropriate. You’re just too dangerous to have out in the
          community. . . . I don’t think the OWI offender program is
          appropriate.

Thus, the court considered the nature of the offense, the defendant’s prior

record, and the protection of the community, all of which are relevant factors to

the district court’s “arduous task of sentencing.” See id. at 725.

          Finding no abuse of discretion with respect to the sentence imposed, we

affirm.

          AFFIRMED.